 



CONFIDENTIAL
SEPARATION AGREEMENT
          THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into
by and between Teresa L. Wright, a resident of Minnesota (“Executive”), and
River Hills Wilsons, Inc., a Minnesota corporation (the “Company”).
BACKGROUND
     A. Executive was employed by the Company, most recently as Vice President,
General Merchandise Manager.
     B. Executive’s employment relationship with the Company ended March 10,
2006 on the terms and conditions set forth in this Agreement.
     C. The parties are concluding their employment relationship amicably, but
mutually recognize that such a relationship and its termination may give rise to
potential claims or liabilities.
     D. The parties expressly deny that they may be liable to each other on any
basis or that they have engaged in any unlawful or improper conduct toward each
other or treated each other unfairly.
     E. The parties desire to resolve all issues now between them and have
agreed to a full settlement of such issues.
          NOW THEREFORE, in consideration of the mutual promises and provisions
contained in this Agreement and the Release referred to below, the parties,
intending to be legally bound, agree as follows:
AGREEMENTS
     1. Resignation. Executive confirms her resignation of all positions held by
her as an employee or officer of the Company or any Affiliate of the Company,
effective March

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
10, 2006 (the “Separation Date”). For purposes of this Agreement, “Affiliate”
shall mean any entity related to the Company in the present or past, including
without limitation its predecessors, parents (Wilsons The Leather Experts Inc.),
subsidiaries, joint venture partners, and any entities under common control with
the Company, and any successors of any of them.
     2. Final Pay/Benefits Continuation. Executive confirms that she has been
fully paid her base salary and any accrued and unused vacation time through the
Separation Date. Executive will have the right to continue her group health,
dental and vision insurance coverage after the Separation Date under such terms
as are made available to similarly-situated former employees of the Company,
pursuant to the terms of the applicable plan documents and laws regarding
continuation coverage. Except as provided in subparagraph 5.b. of this
Agreement, such continuation coverage shall be at Executive’s own expense. To
the extent that Executive is currently a participant in any retirement, pension,
or profit sharing plans of the Company, Executive will be entitled to her rights
and benefits under these plans at the times and under the terms and conditions
set forth in any such plan. Executive acknowledges that she will not be eligible
for any incentive award under the Wilsons Leather Corporate Leadership Team
Incentive Plan for the Company’s fiscal years ending January 28, 2006 and
February 3, 2007.
     3. Expense Reimbursement. The Company will reimburse Executive for her
regular and necessary business expenses incurred through the Separation Date in
accordance with the Company’s regular policies and practices. Executive will
submit all requests for reimbursement to the Company no later than April 28,
2006.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     4. Release by Executive. At the same time that Executive executes this
Agreement, she shall execute a Release in the form attached to this Agreement as
Exhibit A (the “Release”). This Agreement will not be interpreted or construed
to limit the Release in any manner.
     5. Severance Arrangements. The Company will make the severance payments
referred to in subparagraph 5.a. below in lieu of any further payments or
compensation that Executive would otherwise be entitled to receive under any
other agreement with the Company or any Affiliate or as an employee of the
Company. The Company will make such payments only if (i) Executive has signed
this Agreement and the Release and has not rescinded this Agreement or the
Release within the rescission period set forth in paragraph 22 below (the
“Rescission Period”), (ii) the Company has received written confirmation from
Executive, dated not earlier than the day after the expiration of the Rescission
Period, that Executive has not rescinded and will not rescind this Agreement or
the Release, and (iii) Executive has not breached her obligations pursuant to
this Agreement or the Release.
          a. Salary Continuation. The Company shall pay Executive salary
continuation at the rate of Executive’s base salary as of the Separation Date
equal to fifty-two (52) weeks salary. Commencing on the first normal payroll
date following the expiration of the Rescission Period, the Company shall pay
Executive an initial payment equal to four (4) weeks base salary, less all
legally required and authorized withholdings. Subsequent payments shall be made
at Executive’s base salary rate, less all legally required and authorized
withholdings, in accordance with the Company’s regular payroll schedule and
procedures. In any event, all payments will be made to the Executive no later
than March 15,

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
2007. If during the period commencing on the Separation Date and ending on
March 10, 2007, Executive obtains other employment, including self-employment,
then the Company shall deduct from any salary continuation payable under this
subparagraph 5.a. all amounts earned by Executive as income as a result of such
employment.
          b. Health Insurance. If Executive elects to continue her group health,
dental and/or vision insurances under the terms of paragraph 2 above and the
terms of the applicable plans, Executive shall complete all paperwork necessary
to carry out such election effective April 1, 2006, as specified by the Company
or its agents in accordance with the applicable plans. Upon such election by
Executive, the Company shall pay on Executive’s behalf a portion of the cost of
the premiums that she is required to pay to maintain such continuation coverage
for a period of up to twelve (12) months following the Separation Date, or, if
earlier, until such continuation coverage ceases in accordance with the terms
and conditions of the applicable plans and laws. The premium portion to be paid
by the Company shall be equal to the portion of the health, dental and/or vision
insurance premiums that would be paid by the Company if Executive were an
employee of the Company, at the same level of coverage that was in effect on the
Separation Date. The Company shall deduct Executive’s portion of such premiums
from payments to Executive pursuant to subparagraph 5.a., provided, however, if
payments owed to Executive pursuant to subparagraph 5.a. are not sufficient to
cover Executive’s portion of the premiums, Executive shall pay such portion to
the Company in accordance with the requirements of continuation coverage.
          c. Disclosure. Executive shall promptly and fully disclose to the
Company in writing the source and amount of any gross income earned by Executive
from any employment, including self-employment, at any time between the
Separation Date and

4



--------------------------------------------------------------------------------



 




CONFIDENTIAL
first anniversary of the Separation Date. The Company shall have no obligation
to make any payment pursuant to subparagraph 5.a. unless and until Executive on
or about the fifteenth day of each month submits to the company a signed
statement detailing her earnings (or lack thereof) for the prior 30 days. At the
Company’s request, Executive will provide the Company with documentation of such
earnings, including without limitation form W-2s or pay stubs. Executive shall
repay to the Company any amounts that would have been deducted pursuant to
subparagraph 5.a. above but for Executive’s delay or failure to make such
disclosure. The Company will provide outplacements services through a company
through a company of its own choosing.
     6. Equity.
          a. Stock Options. Executive acknowledges and agrees that the options
listed in this paragraph below are Executive’s only options to purchase shares
of the common stock of the Company’s parent, Wilsons The Leather Experts Inc.,
and that such options are exercisable only to the extent reflected in the
“Amount Exercisable” column below. Executive further agrees and acknowledges
that all of the options to purchase common stock of Wilsons The Leather Experts
Inc. will expire and cease to be outstanding on the dates listed in the
“Expiration Date” column below, unless previously exercised in accordance with
the terms of the applicable Stock Option Agreement and plan.

                                                      Amount     Date of Grant  
Exercise Price   Number of Shares   Exercisable   Expiration Date
4/1/97
  $ 5.00       3,000       0       6/10/06  
1/28/98
  $ 5.8333       6,750       5,750       6/10/06  
10/31/00
  $ 15.3125       3,600       3,600       6/10/06  
3/17/04
  $ 2.90       4,500       4,500       6/10/06  
7/7/04
  $ 4.05       5,000       1,667       6/10/06  
6/2/05
  $ 5.88       100,000       0       6/10/06  

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     7. Confidential Information and Restrictive Covenants.
          a. Confidential Information. Except as authorized in writing by an
officer of the Company, Executive shall not at any time divulge, furnish or make
accessible to anyone or use in any way other than in the ordinary course of the
business of the Company, any confidential, proprietary or secret knowledge or
information of the Company or any of its Affiliates that Executive has acquired
or will acquire about the Company or any of its Affiliates, whether developed by
herself or by others, concerning (i) any trade secrets, (ii) any confidential,
proprietary or secret designs, processes, formulae, plans, devices or material
(whether or not patented or patentable) directly or indirectly useful in any
aspect of the business of the Company or any of its Affiliates, (iii) any
customer or supplier lists, (iv) any confidential, proprietary or secret
development or research work, (v) any strategic or other business, marketing or
sales plans, (vi) any financial data or plans, or (vii) any other confidential
or proprietary information or secret aspects of the business of the Company or
any of its Affiliates. Executive acknowledges that the above-described knowledge
and information constitutes a unique and valuable asset of the Company and its
Affiliates and represents a substantial investment of time and expense by the
Company and its Affiliates, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company and its
Affiliates would be wrongful and would cause irreparable harm to the Company.
Executive will refrain from any acts or omissions that would reduce the value of
such knowledge or information to the Company. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (i) is now
or subsequently becomes generally publicly known in the form in which it was
obtained from the Company or any of its Affiliates, other than as a direct or
indirect result of the breach of this Agreement by Executive, (ii) is
independently made available to Executive in good faith

6



--------------------------------------------------------------------------------



 




CONFIDENTIAL
by a third party (other than a vendor or supplier to the Company or to any of
its Affiliates) who has not violated a confidential relationship with the
Company or any of its Affiliates, or (iii) is required to be disclosed by law or
legal process. Executive understands and agrees that her obligations under this
Agreement to maintain the confidentiality of the confidential information are in
addition to any obligations of Executive under applicable statutory or common
law.
          b. Agreement Not to Compete. For a period of twelve (12) consecutive
months after the Separation Date, Executive will not, without the express
written authorization of an officer of the Company, directly or indirectly, in
North America, (i) provide services for or hold any interest in (including
without limitation as a proprietor, owner, principal, agent, partner, officer,
director, stockholder, employee, member, consultant or otherwise) any person or
entity primarily engaged in or planning to enter into the business of
manufacturing, designing, marketing, distributing, or selling leather outerwear,
apparel, or accessories; or (ii) provide any services relating to the
manufacturing, designing, marketing, distributing, or selling of leather
outerwear, apparel or accessories for any person or entity, including but not
limited to any business in which she is a proprietor, owner, principal, partner,
stockholder or member. Ownership by Executive, as a passive investment, of less
than 1.0% of the outstanding shares of capital stock of any corporation listed
on a national securities exchange or publicly traded on NASDAQ will not itself
constitute a breach of this paragraph 7.a.
          c. Agreement Not to Hire. For a period of 12 consecutive months after
the Separation Date, Executive will not, directly or indirectly, hire, engage,
or solicit any person who is an employee of the Company or any of its
Affiliates, or who was an employee

7



--------------------------------------------------------------------------------



 




CONFIDENTIAL
of the Company or any of its Affiliates at any time during the 180-day period
immediately preceding the Separation Date, in any manner or capacity, including
without limitation as a proprietor, principal, agent, partner, officer,
director, stockholder, employee, member of any association, consultant, or
otherwise.
          d. Agreement Not to Interfere. For a period of 12 consecutive months
after the Separation Date, Executive will not, directly or indirectly, induce or
attempt to induce any vendor, supplier, independent contractor, or customer of
the Company or of any of its Affiliates to cease doing business with or
terminate or alter its relationship with the Company or any of its Affiliates.
          e. Acknowledgment. Executive agrees that the restrictions and
agreements contained in this paragraph 7 are reasonable and necessary to protect
the legitimate interests of the Company and that any violation of this paragraph
7 will cause substantial and irreparable harm to the Company that would not be
quantifiable and for which no adequate remedy would exist at law. Executive
acknowledges that it would be difficult to fully compensate the Company for
damages resulting from any breach by her of the provisions of paragraph 7 of
this Agreement. Accordingly, in the event of any actual or threatened breach of
such provisions, the Company will (in addition to any other remedies it may
have) be entitled to temporary and/or permanent injunctive and other equitable
relief to enforce such provisions, and such relief may be granted without the
necessity of proving actual damages.
          f. Blue Pencil Doctrine. If the duration or geographical extent of, or
business activities covered by, this paragraph 7 are in excess of what is valid
and enforceable under applicable law, such provision will be construed to cover
only that duration,

8



--------------------------------------------------------------------------------



 




CONFIDENTIAL
geographical extent, or activities that are valid and enforceable. Executive
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this paragraph 7 be given the construction which renders its provisions
valid and enforceable to the maximum extent (not exceeding its express terms)
possible under applicable laws.
     8. Cooperation. At any time upon reasonable request and notice from the
Company, Executive will, without further consideration but at no expense to
Executive, (a) timely execute and deliver such acknowledgements, instruments,
certificates, and other ministerial documents (including without limitation,
certification as to specific actions performed by Executive in her capacity for
the Company or any of its Affiliates) as may be necessary or appropriate to
formalize and complete the Company’s or any Affiliate’s corporate records;
provided, however, that nothing in this paragraph 8 will require Executive to
take any action that she reasonably believes to be unlawful or unethical or to
make any inaccurate statement of actual facts, and (b) provide complete and
truthful information to, and otherwise cooperate fully with, the Company, any of
its Affiliates, and any of its or their legal counsel, agents, insurers, and
representatives in connection with any matters relating to the Company or any of
its Affiliates in which the Company determines that Executive may have relevant
information.
     9. Claims Involving the Company. Executive will not recommend or suggest to
any potential claimants or plaintiffs or their attorneys or agents that they
initiate claims or lawsuits against the Company, any of its Affiliates, or any
of its or their directors, officers, employees, or agents, nor will Executive
voluntarily aid, assist, or cooperate with any claimants or plaintiffs or their
attorneys or agents in any claims or lawsuits now pending or commenced in the
future against the Company, any of its Affiliates, or any of its or their

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL
directors, officers, employees, or agents; provided, however, that this
paragraph 9 will not be interpreted or construed to prevent Executive from
giving testimony in response to questions asked pursuant to a legally
enforceable subpoena, deposition notice, or other legal process, during any
legal proceedings or arbitrations involving the Company, any of its Affiliates,
or any of its or their directors, officers, employees, or agents.
     10. Records, Documents, and Property. On or before the Separation Date,
Executive will deliver to the Company any and all Company or Affiliate records
and any and all Company or Affiliate property in her possession or under her
control, including without limitation, manuals, books, blank forms, documents,
letters, memoranda, notes, notebooks, reports, printouts, computer disks,
computer tapes, data, tables, or calculations and all copies thereof, documents
that in whole or in part contain any trade secrets or confidential, proprietary,
or other secret information of the Company or of any of its Affiliates, and all
copies thereof, and keys, access cards, access codes, source codes, passwords,
credit cards, personal computers, telephones, and other electronic equipment
belonging to the Company or any of its Affiliates.
     11. Non-Disparagement. Executive will not at any time disparage, defame, or
besmirch the reputation, character, image, products, or services of the Company,
any of its Affiliates, or the reputation or character of any of their directors,
officers, employees, or agents.
     12. Actions Taken By Executive. Executive represents and warrants that,
during the entire period that she has been an employee or officer of the Company
or any of its Affiliates, she acted in good faith and had no reasonable cause to
believe that her conduct was unlawful.

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     13. Indemnification. Notwithstanding Executive’s separation from the
Company, with respect to events that occurred during her tenure as an employee
or officer of the Company, Executive will be entitled, as a former employee or
officer of the Company, to the same rights that are afforded to other current or
former employees or officers of the Company, now or in the future, to
indemnification and advancement of expenses as provided in the charter documents
of the Company and under applicable law, and to indemnification and a legal
defense to the extent provided from time to time to current officers by any
applicable general liability and/or directors’ and officers’ liability insurance
policies maintained by the Company.
     14. Confidentiality.
          a. General Standard. It is understood and agreed that this Agreement
and summaries thereof may be disclosed in filings with the Securities and
Exchange Commission and summarized in proxy statements disseminated to
shareholders of Wilsons The Leather Experts Inc. Notwithstanding such public
filings, in order to minimize disruption and distraction from on-going business
operations, it is the intent of the parties that the terms of Executive’s
separation from the Company, including the provisions of this Agreement and the
Release (collectively “Confidential Separation Information”), will be forever
treated as confidential. Accordingly, except as provided in subparagraph 14.b.
below, Executive will not disclose Confidential Separation Information to anyone
at any time and will not comment on Confidential Separation Information if asked
about it by employees or former employees of the Company. Confidential
Separation Information does not include the fact that Executive resigned her
employment with the Company or the compensation and benefits she was receiving
in connection with her employment with the Company immediately prior to the
Separation Date.

11



--------------------------------------------------------------------------------



 




CONFIDENTIAL

  b.   Exceptions.

  i.   It will not be a violation of this Agreement for Executive to disclose
Confidential Separation Information in reports to governmental agencies as
required by law, including, but not limited to, any federal or state tax
authority.     ii.   It will not be a violation of this Agreement for Executive
to disclose Confidential Separation Information to her spouse, her attorneys,
her accountants or tax advisors.     iii.   It will not be a violation of this
Agreement for Executive to disclose Confidential Separation Information in
connection with any litigation proceeding involving the parties’ rights or
obligations under this Agreement or the Release.     iv.   It will not be a
violation of this Agreement for Executive to disclose to employers and/or
prospective employers that she is constrained from certain activities as a
result of the terms of paragraph 7 of this Agreement.

     15. Full Compensation. Executive understands that the payments made and
other consideration provided by the Company under this Agreement will fully
compensate Executive for and extinguish any and all of the potential claims
Executive is releasing in the Release, including without limitation, her claims
for attorneys’ fees and costs and any and all claims for any type of legal or
equitable relief.
     16. Withholding of Taxes. The Company shall withhold from payments and
benefits hereunder income and employment taxes and other amounts to the extent
required by law. If there is any dispute over the taxation of any such payment
or benefit, the Company and Executive will cause their respective tax advisors
to cooperate in an effort to resolve such dispute.

12



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     17. No Admission of Wrongdoing. Executive understands that this Agreement
does not constitute an admission that the Company, any of its Affiliates, or any
of its or their directors, officers, employees, or agents has violated any local
ordinance, state or federal statute, or principle of common law, or that the
Company, any of its Affiliates, or any of its or their directors, officers,
employees, or agents has engaged in any unlawful or improper conduct toward
Executive. Executive will not characterize this Agreement or the payment of any
money or other consideration in accordance with this Agreement as an admission
that the Company or any of its Affiliates has engaged in any unlawful or
improper conduct toward her or treated her unfairly.
     18. Authority. Executive represents and warrants that she has the authority
to enter into this Agreement and the Release, and that no causes of action,
claims, or demands released pursuant to this Agreement and the Release have been
assigned to any person or entity not a party to this Agreement and the Release.
     19. Legal Representation. Executive acknowledges that she has been advised
by the Company to consult with her own attorney before executing this Agreement
and the Release, that she has had a full opportunity to consider this Agreement
and the Release, that she has had a full opportunity to ask any questions that
she may have concerning this Agreement, the Release, or the settlement of her
potential claims against the Company and others, and that she has not relied
upon any statements or representations made by the Company, its Affiliates or
its or their attorneys, written or oral, other than the statements and
representations that are explicitly set forth in this Agreement, the Release,
and any qualified employee benefit plans sponsored by the Company in which
Executive is a participant.

13



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     20. Assignment. This Agreement shall not be assignable, in whole or in
part, by Executive without the prior written consent of the Company. The Company
may, without the consent of Executive, assign its rights and obligations under
this Agreement.
     21. Entire Agreement. This Agreement, the Release, the Stock Option
Agreements, and any qualified employee benefit plans sponsored by the Company in
which Executive is a participant are intended to define the full extent of the
legally enforceable undertakings of the parties, and no promises or
representations, written or oral, that are not set forth explicitly in this
Agreement, the Release, the Stock Option Agreements, or any qualified employee
benefit plans sponsored by the Company in which Executive is a participant are
intended by either party to be legally binding. All other agreements and
understandings between Executive and the Company or any of its Affiliates are
hereby cancelled, terminated, and superseded.
     22. Period to Consider the Release and the Agreement. Executive understands
that she has 21 days to consider whether to sign this Agreement and the Release.
If Executive signs this Agreement and the Release before the end of the 21-day
period, it will be her voluntary decision to do so because she has decided she
does not need any additional time to decide whether to sign this Agreement and
the Release.
     23. Right to Rescind or Revoke. Executive understands that she has the
right to rescind or revoke this Agreement and the Release for any reason within
fifteen (15) calendar days after she signs them. Executive understands that this
Agreement will not become effective or enforceable unless and until she has not
rescinded this Agreement or the Release and the Rescission Period has expired.
Executive understands that if she wishes to rescind, the rescission must be in
writing and hand-delivered or mailed to the Company. If hand-

14



--------------------------------------------------------------------------------



 



CONFIDENTIAL
delivered, the rescission must be (a) addressed to Betty Goff, Vice President
Human Resources, 7401 Boone Avenue North, Brooklyn Park, Minnesota 55428, and
(b) delivered to Betty Goff within the fifteen-day period. If mailed, the
rescission must be (a) postmarked within the fifteen-day period and
(b) addressed to Betty Goff at the address in the preceding sentence.
     24. Headings. The descriptive headings of the paragraphs and subparagraphs
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.
     25. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     26. Governing Law. This Agreement and the Release will be interpreted and
construed in accordance with, and any dispute or controversy arising from any
breach or asserted breach of this Agreement or the Release will be governed by,
the laws of the State of Minnesota.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date stated below.

         
Dated: March 10, 2006
           /s/ Teresa L. Wright
 
       
 
      TERESA L. WRIGHT
 
        Dated: March 10, 2006   RIVER HILLS WILSONS, INC.
 
       
 
  BY:        /s/ Michael M. Searles
 
       
 
      Its Chief Executive Officer

15



--------------------------------------------------------------------------------



 



CONFIDENTIAL
RELEASE BY TERESA L. WRIGHT
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   Wilsons means River Hills Wilsons, Inc.,
any company related to River Hills Wilsons, Inc. in the present or past
(including without limitation any of their predecessors, parents, subsidiaries,
affiliates, and joint venture partners), and any successors of River Hills
Wilsons, Inc.     C.   Company means Wilsons; the present and past officers,
directors, committees, and employees of Wilsons; any company providing insurance
to Wilsons in the present or past; the present and past fiduciaries of any
employee benefit plan sponsored or maintained by Wilsons (other than
multiemployer plans); the attorneys for Wilsons; and anyone who acted on behalf
of Wilsons or on instructions from Wilsons.     D.   Agreement means the
Separation Agreement between Wilsons and me that I have executed on the same
date as I am executing this Release, including all of the documents attached to
the Agreement.     E.   My Claims mean all of my rights that I now have to any
relief of any kind from the Company, whether or not I now know about those
rights, including without limitation:

  1.   all claims arising out of or relating to my employment with Wilsons or
the termination of that employment;     2.   all claims arising out of or
relating to the statements, actions, or omissions of the Company;     3.   all
claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under the laws of the
United States or any other country or of any state, province, municipality, or
other unit of government, including without limitation, claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. §
1981, the Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the
Minnesota Human Rights Act, the Fair Credit Reporting Act, and workers’
compensation non-interference or non-retaliation statutes (such as Minn. Stat. §
176.82);

EXHIBIT A

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    4.   all claims for alleged wrongful discharge; breach of contract; breach
of implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;     5.
  all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay,
and expense reimbursements;     6.   all claims for back pay, front pay,
reinstatement, other equitable relief, compensatory damages, damages for alleged
personal injury, liquidated damages, and punitive damages; and     7.   all
claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived, any claims that may arise after the date on which I sign this Release,
or any claims for breach of the Agreement.
Agreement to Release My Claims. I will receive consideration from Wilsons as set
forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that the consideration is in addition to
anything of value that I would be entitled to receive from Wilsons if I did not
sign this Release or if I rescinded this Release. In exchange for that
consideration I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Additional Agreements and Understandings. Even though Wilsons will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Confidentiality. I understand that the terms of this Release are confidential
and that I may not disclose those terms to any person except under the
circumstances described in the Agreement.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.
Period to Consider the Release. I understand that I have 21 days from the day
that I receive this Release, not counting the day upon which I receive it, to
consider whether I wish to sign this Release. If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether

2



--------------------------------------------------------------------------------



 




CONFIDENTIAL
to sign this Release. I also agree that any changes made to this Release or the
Agreement before I sign it, whether material or immaterial, will not restart the
21-day period.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to
Wilsons by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Wilsons by hand or by mail within the 15-day
rescission period. All deliveries must be made to Wilsons at the following
address:

     
 
  Betty Goff
 
  Vice President, Human Resources
 
  Wilsons Leather
 
  7401 Boone Avenue North
 
  Brooklyn Park, Minnesota 55428

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be postmarked within the period stated above and properly addressed to
Wilsons at the address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Wilsons. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Wilsons be paid to any other person
are now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement and the Release signed
by Wilsons. I am voluntarily releasing My Claims against the Company. I intend
this Release and the Agreement to be legally binding.

                Dated: March 10, 2006       /s/ Teresa L. Wright       Teresa L.
Wright           

3